Citation Nr: 1045700	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-13 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for intervertebral disc syndrome, thoracolumbar spine.

2.  Entitlement to an initial compensable disability rating for 
gout, from November 1, 2005 to March 25, 2009.

3.  Entitlement to an initial disability rating in excess of 20 
percent for gout, as of March 26, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active duty service from November 1981 to October 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating action from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for gout and a lumbar 
spine disability and evaluated them both as noncompensable, 
effective November 1, 2005.  In September 2009, the RO held that 
the Veteran's service-connected gout warranted an initial 
disability rating of 20 percent, effective March 26, 2009.  The 
matter was transferred to the RO in Roanoke, Virginia, in 
February 2010.  In March 2010, the RO held that an initial 
disability rating of 10 percent was warranted for the Veteran's 
service-connected lumbar spine disability, effective November 1, 
2005.

In July 2010, the Veteran cancelled his hearing before a member 
of the Board to be held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claims.  The Veteran was most recently examined for his 
lumbar spine disability and gout in March 2005 and he has since 
submitted that his conditions have worsened.  As such, the Board 
has no discretion and must remand this claim to afford the 
Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his lumbar spine and gout disabilities.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).



Accordingly, the case is REMANDED for the following action:

1.   After associating all outstanding 
records with the claims folder, the RO/AMC 
should schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, frequency and severity of 
any orthopedic and neurologic impairment 
related to the Veteran's lumbar spine 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.

The examiner should identify all lumbar 
spine orthopedic pathology found to be 
present.  The examiner should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range of 
motion, and should describe any pain, 
weakened movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the low back.  

In addition, if possible, the examiner 
should state whether the low back 
disability has been productive of any 
incapacitating episodes, which are defined 
as periods of acute signs and symptoms that 
require bed rest prescribed by a physician 
or treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left radiculopathy or neuropathy of the 
lower extremities found to be present.  The 
examiner must also state whether the 
Veteran has bowel or bladder problems 
related to his low back disability.

The examiner must also indicate the impact 
the Veteran's low back disability has on 
his ability to secure or follow a 
substantially gainful occupation.

All findings and conclusions should be set 
forth in a legible report. 

2.  After associating all outstanding 
records with the claims folder, the RO/AMC 
should schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, frequency and severity of 
his gout disability.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  

The examination report should include a 
detailed account of all symptomatology 
found to be present.  The examiner should 
also opine whether the Veteran's gout 
condition is systemic and whether it is 
reflected in other joints of his body.  If 
so, all areas of his gout should be 
evaluated and the examiner should note if 
the gout is reflective of one or two 
exacerbations per year, or if the symptom 
combinations are productive of definite 
impairment of health or incapacitating 
exacerbations three or more times a year.

3.  Then, the AMC should adjudicate the 
Veteran's claims.  In doing so, the RO must 
again specifically consider whether the 
Veteran's case must be forwarded to the 
Under Secretary for Benefits, or the 
Director of the Compensation and Pension 
Service, for consideration of the 
assignment of an extraschedular rating.  If 
the benefits sought on appeal are not 
granted in full, the AMC should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


